Title: From Thomas Jefferson to David Gelston, 8 February 1809
From: Jefferson, Thomas
To: Gelston, David


                  
                     Sir 
                     
                     Washington Feb. 8. 09.
                  
                  Two tierces of cotton seed sent me from Savanna to Baltimore I have desired messrs. Falls & Brown of that place to forward by the first vessel to New York in the hope they may arrive there before the departure of the public vessel bound from thence to France. should they arrive in time I will pray you to put them on board that vessel, with a card on them addressed to ‘M. Sylvestre Secretary of the Society of Agriculture at Paris,’ to pay the Capt. freight & charges to Havre, and to be so good as to notify to me the amount which I will immediately remit to you together with 4.68 D which still stands on my memm as due you as disbursements for a plough & which has only waited in expectation something else would be to be added to it. the tierces when on board will be put by me under the care of the bearer of our dispatches. I salute you with esteem & respect. 
                  
                     Th: Jefferson 
                     
                  
               